DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 and 10/04/2019 are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species (c) in the reply filed on 01/14/2022 is acknowledged.
Examiner has withdrawn the restriction in view of the allowable subject matter in claims drawn to the non-elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2,6-7,10,12,18,21,26,28-33,35-36,38,40-43,45-46,48,50,52-54,56-57,59,61,63,65 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “in each layer of sheet molding compound the ribbons are distributed to cover less than 100%, optionally from 90 to 99%.” It is unclear if the limitations after “optionally” are part of the claimed invention.  

Claim 1 recites “in each layer of sheet molding compound the ribbons are distributed to cover less than 100%, optionally from 90 to 99% of the layer area.” There is a lack of antecedent basis for “layer area.”

Claim 28 recites “the gaps optionally defining at least 10% of the area of the resin layer.” It is unclear if the limitations after “optionally” are part of the claimed invention.  
	
	Claim 41 recites “the elongate tow of carbon fibers is heated by electromagnetic radiation, optionally infrared radiation.” 

Claim 46 recites “in step (d) the surface comprises a flexible carrier web, optionally coated with a layer of the resin.” It is unclear if the limitations after “optional” are part of the claimed invention. It is unclear if the limitations after “optionally” are part of the claimed invention.  

Claim 48 recites “individual ribbons formed in step (c), optionally wherein at least some of the plurality of the individual ribbons are split by mechanical working during the scattering step (d). It is unclear if the limitations after “optional” are part of the claimed invention.  

Claim 54 recites “step I the resin is a curable thermosetting resin, optionally an epoxy resin or a vinyl ester resin.” It is unclear if the limitations after “optional”ly are part of the claimed invention.  
Claim 67 recites “the panel portion has an area greater than 1 m2 and is optionally a vehicle panel, further optionally a vehicle body panel.” It is unclear if the limitations after “optional” are part of the claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 6, 7, 12, 18, 21, 26, 28, 29, 30, 33, 54, 56, 57, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over  Roberts (PG-PUB 2014/0099484) in view of Ehnert (US 6,838,148).  

Regarding claim 1, Roberts teaches a method of preparing a composite, the method comprising the steps of: 
i. providing a plurality of layers of sheet molding compound comprising carbon filament [0021]-[0022], each layer partly coated by resin [0023],  wherein in each layer of sheet molding compound the ribbons are distributed to cover less between 100%  of the layer area (Figure 4 and [0026]); 
ii. assembling the plurality of layers into a stack (Figure 1 and 2); and
v. curing the composite to form a ceramic matrix composite [0028]. 

Roberts does not teach:
 iii. locating the stack of plurality of layers in a molding area of a mold tool, the mold tool defining a peripheral edge of the molding area, wherein the stack of layers is shaped and dimensioned to cover from 90% to 100% of the molding area and a peripheral edge of the stack is located at or inwardly of the edge of the molding area, the stack of layers defining a panel part; 
iv. applying a molding pressure to an upper surface of the stack and causing the sheet mold compound to flow and fill a mold cavity, defined by the mold area, of the mold tool and
v. solidifying the resin to form a molded part from the molding material, wherein the molded part includes a panel portion formed from the panel part. 

Ehnert teaches a process of producing fiber-reinforced duroplastic components comprising multiple layers of sheet molding compound (Figure 5 and 6 and Abstract), wherein the sheet molding compound covers 60% to 95% of pressing mold (Col 2, Ln 32-39). Ehnert teaches iv. applying a molding pressure to an upper surface of the stack and causing the sheet mold compound to flow and fill a mold cavity, defined by the mold area, of the mold tool (Figure 2 and 4 and Col 4, Ln 25-32) and v. solidifying the resin to form a molded part from the molding material, wherein the molded part includes a panel portion formed from the panel part (Col 4, Ln 25-32). 

Both Roberts and Ehnert teach a process of preparing a composite comprising a sheet molding compound. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed molding or shaping process of Roberts with the molding process of Ehnert, a functionally equivalent molding process. 

Regarding claim 2, Roberts in view of Ehnert teaches the process as applied to claim 1, wherein a single layer is about 0.0762 millimeters to about 0.3048 millimeters (Roberts, [0025]) and, therefore, the stack comprising three layers can have a thickness ranging from 0.2286 millimeters to about 0.9144 millimeters.

Regarding claim 6, Roberts in view of Ehnert teaches the process as applied to claim 1, wherein in step ii of assembling the plurality of layers as a stack is carried out during step iii and within the molding area of the mold tool (Ehnert, Col 4, Ln 34-47). 

Regarding claim 7, Roberts in view of Ehnert teaches the process as applied to claim 1, wherein step ii of assembling the plurality of layers as a stack is carried out prior to step iii of locating the stack in the molding area to the mold tool, in step ii of the plurality of layers are laminated together under applied heat to form a preform (Ehnert, Figure 4 and Col 4, Ln 52-59). 

Regarding claim 12, Roberts in view of Ehnert teaches the process as applied to claim 1, wherein the ribbons have a width (i.e., measurement transverse to the mutually aligned fibers) of about 25.4 millimeter to 203.2 millimeters (Roberts, [0026]). 

Regarding claim 18, Roberts in view of Ehnert teaches the process as applied to claim 1, wherein the ribbons have an average cured ply thickness of from about 0.127 mm to 0.381 mm (Roberts, [0024]). 

Regarding claim 21, Roberts in view of Ehnert teaches the process as applied to claim 1, wherein the composite ply has 0.127 mm (Roberts, [0024]) and can have a thickness of at least one ribbon per ply (Roberts, Figure 4 and [0025]). Therefore, the panel can have about 8 ribbons per mm thickness of the panel portion. 

Regarding claim 26, Roberts in view of Ehnert teaches the process as applied to claim 1, wherein from 2 to 20 layers of sheet molding compound are provided in the stack (Roberts, Figure 1 and [0019]).

Regarding claim 28, Roberts in view of Ehnert teaches the process as applied to claim 1, wherein each layer of sheet molding compound has been formed by (A) scattering a plurality of the ribbons either (i) onto a surface which is then coated with a resin layer or (ii) onto a resin layer, in each case to form a layer of the plurality of ribbons which are randomly distributed across the plane of the resin layer with there being gaps between adjacent ribbons (Roberts, [0025]) and wherein at least some of the ribbons mutually overlap, the gaps optionally defining at least 10% of the area of the resin layer (Roberts, Figure 4), and (B) impregnating the ribbons by the resin (Roberts, [0025]), the impregnation causing lateral movement of at least some of the plurality of ribbons in the plane of the resin layer to reduce ribbon overlap, and to reduce the area of the gaps (Roberts, [0025]).

Regarding claim 29, Roberts in view of Ehnert teaches the process as applied to claim 28, wherein after the scattering step (A) the plurality of ribbons are distributed to cover 70 to 90% of the layer area, and the subsequent impregnating step (B) causes lateral movement of the ribbons to increase the coverage of the plurality of ribbons over the lay area (Roberts, [0025]-[0026]). 
	
Regarding claim 30, Roberts in view of Ehnert teaches the process as applied to claim 1, wherein the stack of the plurality of layers of sheet molding compound, the ribbons of the plurality of layers of sheet molding compound at least partly overlap so that in the stack the ribbons are distributed to 100% of the stack area, relative to the plane of the stack (Roberts, [0025]). 

Regarding claim 33, Roberts in view of Ehnert teaches the process as applied to claim 1, wherein the ribbons in each layer of sheet molding compound are randomly oriented relative to the ribbons in each other layer of sheet molding compound (Roberts, Figure 2 and 4), thereby forming a stack that has an isotropic or quasi-isotropic carbon fiber orientation in the plane of the panel portion. 

Regarding claim 54, Roberts in view of Ehnert teaches the process as applied to claim 1, wherein in step i the resin is a curable thermosetting resin (Roberts, [0023]- [0024]),  and in step i in each layer of sheet molding compound the resin at least partially impregnates the carbon fibers in the ribbon (Roberts, [0022]).
Roberts in view of Ehnert does not explicitly teach in step iv the curable resin is substantially fully cured.
While Roberts in view of Ehnert does not explicitly teach in step iv the curable resin is substantially fully cured, given that the process and the composition of the ribbons of Roberts in view of Ehnert is identical to the instant process and composition of the ribbons as claimed, the curable resin of Roberts in view of Ehnert would be substantially fully cured in step iv. 

Regarding claim 56, Roberts in view of Ehnert teaches the process as applied to claim 1, wherein in step iii the stack of layers is shaped and dimensioned to cover from 95 to 100% of the molding area (Ehnert, Col 4, Ln 25-32). 

Regarding claim 57, Roberts in view of Ehnert teaches the process as applied to claim 1. 
Roberts in view of Ehnert does not teach the panel part of the stack formed in step iii has a thickness that from 0 to 20% or from 0 to 10% greater than the thickness of the panel portion in the molded part formed in step v. 
Given Roberts in view of Ehnert teaches the ribbons have an average cured ply thickness of from about 0.127 mm to 0.381 mm (Roberts, [0024]) and the panel portion is heated in a mold identical to the claimed ply thickness identical and molding process, the panel part of the stack formed in step iii of Roberts in view of Ehnert would also have a thickness from 0 to 20% or from 0 to 10% greater than the thickness of the panel portion in the molded part formed in step v. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Regarding claim 67, Roberts in view of Ehnert teaches the process as applied to claim 1.
	While Roberts in view of Ehnert does not teach the panel portion has an ara of greater than 1 m2, a mere change in the size of the panel of the prior art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to modify the panel  of Roberts in view of Ehnert to a dimension of greater than 1 m2. 


Claim 10 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over  Roberts (PG-PUB 2014/0099484) in view of Ehnert (US 6,838,148), as applied to claim 1, Masini (US 9,180,627). 
 Regarding claim 10, Roberts in view of Ehnert teaches the process as applied to claim 1.
Roberts in view of Ehnert does not teach the ribbons have a carbon fiber weight per unit area, the area of the ribbon being measured in the plane of the layer, from 30 to 200 g/m2, from 30 to 100 g/m2, from 50 to 100 g/m2, or from 40 to 70 g/m2.
Masini teaches a process of manufacturing panels by compression molding carbon fiber sheet molding compound, wherein the weight of the impregnated fabric is between 20 to 140 g/m2  (Col 1, Ln 56-64; Col 4, Ln 1-11; and Col 5, Ln 1-11).
Both Roberts and Masini teach shaping with sheet molding compounds. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed weight of the ribbons of Roberts in view of Ehnert with the weight of the fabric of Masini, a functionally equivalent carbon fiber sheet molding compound. 


Regarding claim 32, Roberts in view Ehnert teaches the process as applied to claim 1, comprising two filaments comprising a plurality of fibers (Roberts, [0021]-[0022] and Figure 4). 
Roberts in view of Ehnert does not teach each ribbon comprises 2,000 to 50,000 carbon fibers. 
Masini teaches a sheet molding compound utilizing each filament is comprised of 3000 to 24000 fiber.
Both Roberts and Masini teach shaping with sheet molding compounds comprising carbon fiber. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed number of fibers of Roberts with 3,000 to 24,000 carbon fibers per filament as taught by Masini (i.e., 6,000 to 48,000 fibers in the ribbon), a functionally equivalent number of carbon fibers for each ribbon.  


Claim 35, 36, 38, 40, 42, 46, 48, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over  Roberts (PG-PUB 2014/0099484) in view of Ehnert (US 6,838,148), as applied to claim 1, “Sheet Molding Compounds” (Available 07/10/2016, https://www.idicomposites.com/smc-bmc-overview.php) and Leblond (EP1134314). 
Regarding claim 35, Roberts in view of Ehnert teaches the process as applied to claim 1, wherein each layer of sheet molding compound is formed by producing tape segments that are provided by cutting unidirection ceramic composite tapes and scattering the tapes onto a surface (Roberts, [0025]-[0026]). 

Roberts in view of Ehnert does not teach (a) providing an elongate tow of carbon fibers; (b) spreading the tow of carbon fibers to form an elongate ribbon; and (c) cutting the elongate ribbon transverse to the length of the elongate ribbon to form a plurality of individual ribbons; (d) scattering the plurality of ribbons onto a surface to form a layer of the plurality of ribbons which are randomly distributed across the plane of the layer; and (e) coating a resin onto the plurality of ribbons to form the layer of sheet molding compound.

“Sheet Molding Compounds” teach a process of manufacturing a sheet molding compound providing continuous strand roving;  (c) cutting elongate ribbon transverse to the length of the elongate ribbon to form a plurality of individual ribbons; (d) scattering the plurality of ribbons onto a surface to form a layer of the plurality of ribbons which are randomly distributed across the plane of the layer; and (e) coating a resin onto the plurality of ribbons to form the layer of sheet molding compound (Figure).

Both Roberts in view of Ehnert and “Sheet Molding Compounds” teach a sheet molding compound using randomly-oriented segments comprising fibers. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed process of preparing the sheet molding compound of Roberts in view of Ehnert with the process of preparing the sheet molding compound of “Sheet Molding Compounds,” a functionally equivalent process of preparing a sheet molding compound.

 “Sheet Molding Compounds” teaches a step of providing continuous strand rovings and chopping the rovings, but fails to disclose the process of preparing the continuous strand rovings. 

Leblond teaches a process of preparing a layer of sheet molding compound (Figure 8), the process comprising steps of teach (a) providing an elongate tow of carbon fibers (Figure 8 and [0050]); (b) spreading the tow of carbon fibers to form an elongate ribbon [0050]-[0051]; and (c) cutting the elongate ribbon transverse to the length of the elongate ribbon to form a plurality of individual ribbons [0053]; and (d) scattering the plurality of ribbons onto a surface to form a layer of the plurality of ribbons which are randomly distributed across the plane of the layer [0053]. 

Both “Sheet Molding Compounds” and Leblond teach a sheet molding compound using randomly-oriented segments comprising fibers. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed process of preparing continuous strand rovings of  “Sheet Molding Compounds” with the process of preparing the segments of Leblond, a functionally equivalent process of preparing tow. 

	
Regarding claim 36, Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond teaches the process as applied to claim 35, wherein in step (d) the plurality of ribbons are scattered onto a bottom layer of resin which at least partially coats the ribbons in step (e) and/or wherein in step (e) a top layer of resin is applied over the plurality of ribbons scattered onto the surface, wherein the top layer of resin at least partially coats the ribbons in step (e) (Figure, “Sheet Molding Compounds”). 


Regarding claim 38, Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond teaches the process as applied to claim 35.

Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond does not teach after step (e), of impregnating the plurality of ribbons by the coating resin, wherein the impregnating step causes lateral movement in the plurality of the layer of at least some ribbons thereby to increase the area covered by the ribbons, relative to the plane of the layer.

However, given the step of impregnating the plurality of ribbons by coating the ribbons with resin of the prior art is identical to the instant claimed step of impregnating the plurality of ribbons by coating the ribbons with resin, the ribbons of Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond would also have a lateral movement due to the resin, thereby increasing the area covered by the ribbons.  

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Regarding claim 40, Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond teaches the process as applied to claim 35, wherein in step (a) the elongate tow of carbon fibers comprises carbon fibers coated with a resin size composition (Figure 8 and [0050]) and step (b) comprises the sub-steps of (b1) heating the elongate tow of carbon fibers to soften the resin size composition (Figure 8, item 14 and [0051]); (b2) spreading the spreading the tow of carbon fibers to form the elongate ribbon while the resin size composition is in a softened state (Figure 8, item B and [0053]); and (b3) cooling the spread ribbon to harden the resin size composition (Figure 8, item 15 and [0053]). 

Regarding claim 42, Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond teaches the process as applied to claim 35, further comprising the step, between steps (b) and (c), of applying a binder composition to the elongate ribbon of carbon fibers (Leblon, Figure 8, item 12 and [0050]). 

Regarding claim 46, Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond teaches the process as applied to claim 35, wherein in step (d) the surface comprises a flexible carrier web with a layer of resin (Figure, “Sheet Molding Compounds”).

Regarding claim 48, Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond teaches the process as applied to claim 35, wherein after step (c) and before the ribbons are scattered onto the surface in step (d) the plurality of ribbons are mechanically worked in a splitting step to split, lengthwise in a direction along the fiber direction, at least some of the plurality of individual ribbons formed in step (c) into respective two or more ribbons of smaller width, transverse to the fiber direction, as compared to the individual ribbons formed in step (c) (Leblond, Figure 8, item 16 and [0053]). 

Regarding claim 53, Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond teaches the process as applied to claim 35, wherein step (a) a plurality of parallel elongate tows of carbon fibers is provided which forms a web of the plurality of parallel elongate tows of carbon fibers, and the web is conveyed through a common spreader, which spreads the tows of carbon fibers in step (b) to form a plurality of parallel elongate ribbons, and is then conveyed into a common fiber cutter which in step (c) cuts the plurality of elongate ribbon (Leblond, Figure 8 and [0051]-[0053]). 

Claim 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over  Roberts (PG-PUB 2014/0099484) in view of Ehnert (US 6,838,148), as applied to claim 1, Masini (US 9,180,627). 
Regarding claim 59, Roberts in view of Ehnert teaches the process as applied to claim 1.

Roberts in view of Ehnert does not teach the maximum flow length distance from the peripheral edge of the stack to the peripheral edge of the molding area is within the range from 0 to 25 mm, from 0 to 10 mm, or 0 to 5 mm. 

Masini teaches a process of preparing composite articles utilizing SMC comprising one or more sheets of composite material comprising a matrix of a heat-hardening resin and carbon fibers (Abstract). Masini teaches the dimensions of the surfaces of the SMC semi-finished product intended to come into contact with the surfaces of the shape formed in the mold are calculated so as to cover these surfaces in a percentage comprised between 70 and 99%, thereby allowing sliding of the material during the closing phase of the mold and subsequent stages of compression is extremely limited such that the isotropic arrangement of the fibers of the SMC semi-finished product (Col 4, Ln 21-35). 

	One of ordinary skill in the art would have recognized that the dimensions of the SMC relative to the mold is a result effective variable that determines the mold coverage and influences the amount of sliding of the material during molding as taught by Masini. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the dimension of the SMC relative to the mold of Robert in view of Ehnert and, in doing so, would have arrived at dimensions for the SMC such that the maximum flow length distance from the peripheral edge of the stack to the peripheral edge of the molding area is within the range from 0 to 25 mm, from 0 to 10 mm, or 0 to 5 mm. 

Regarding claim 61, Roberts in view of Ehnert teaches the process as applied to claim 1.

Roberts in view of Ehnert does not teach the maximum flow length distance from the peripheral edge of the stack to the peripheral edge of the molding area is no more than 4L or no more than 2L where L is the average carbon fiber length of the ribbons. 

Masini teaches a process of preparing composite articles utilizing SMC comprising one or more sheets of composite material comprising a matrix of a heat-hardening resin and carbon fibers (Abstract). Masini teaches the dimensions of the surfaces of the SMC semi-finished product intended to come into contact with the surfaces of the shape formed in the mold are calculated so as to cover these surfaces in a percentage comprised between 70 and 99%, thereby allowing sliding of the material during the closing phase of the mold and subsequent stages of compression is extremely limited such that the isotropic arrangement of the fibers of the SMC semi-finished product (Col 4, Ln 21-35). 

One of ordinary skill in the art would have recognized that the dimensions of the SMC relative to the mold is a result effective variable that determines the mold coverage and influences the amount of sliding of the material during molding as taught by Masini. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the dimension of the SMC relative to the mold of Robert in view of Ehnert and, in doing so, would have arrived at dimensions for the SMC such that the maximum flow length distance from the peripheral edge of the stack to the peripheral edge of the molding area is no more than 4L or no more than 2L where L is the average carbon fiber length of the ribbons. 

Claim 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over  Roberts (PG-PUB 2014/0099484) in view of Ehnert (US 6,838,148), as applied to claim 1, Leblond (EP1134314). 
Regarding claim 63, Roberts in view of Ehnert teaches the process as applied to claim 1.

Roberts in view of Ehnert does not teach the layer of sheet molding compound has a carbon fiber areal weight of from 100 to 600 g/m2, from 100 to 400 g/m2, 150 to 400 g/m2, or from 150 to 300 g/m2.

Leblond teaches a process of manufacturing a sheet comprising randomly oriented segments comprising carbon fibers (Figure 8 and [0008], [0021], [0033]). Leblond teaches the segments have a weight of 130 to 1000 gsm [0043].

Both Roberts in view of Ehnert and Leblond teach a process of manufacturing sheets comprising randomly oriented segments. It would have been obvious to one of ordinary skill in the art to substitute the carbon fiber areal weight of Roberts in view of Ehnert with carbon fiber areal weight, a functionally equivalent carbon fiber areal weight.
 
While Roberts in view of Ehnert and Leblond does not teach the carbon fiber areal weight of the layer of sheet molding compound, given that the segments of Roberts in view of Ehnert and Leblond have a carbon fiber areal weight of 130 to 1000 gsm identical to the carbon fiber weight for the instant claimed ribbons (Specification, [0049]) and in each layer of sheet moulding compound of Roberts in view of Ehnert and Leblond the segments are distributed to cover from 90 to 99% of the layer area identical to the instant claimed ribbon, the layer of sheet molding compound of Roberts in view of Ehnert and Leblond would also have a carbon fiber areal weight of from 100 to 600 g/m2. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Regarding claim 65, Roberts in view of Ehnert teaches the process as applied to claim 1.

Roberts in view of Ehnert does not teach the panel portion has a carbon fiber areal weightr of from 500 to 1500 g/m2 or from 500 to 1400 g/m2.

Leblond teaches a process of manufacturing a sheet comprising randomly oriented segments comprising carbon fibers (Figure 8 and [0008], [0021], [0033]). Leblond teaches the segments have a weight of 130 to 1000 gsm [0043].

Both Roberts in view of Ehnert and Leblond teach a process of manufacturing sheets comprising randomly oriented segments. It would have been obvious to one of ordinary skill in the art to substitute the carbon fiber areal weight of Roberts in view of Ehnert with carbon fiber areal weight, a functionally equivalent carbon fiber areal weight. 

While Roberts in view of Ehnert and Leblond does not teach the carbon fiber areal weight of the layer of sheet molding compound, given that the segments of Roberts in view of Ehnert and Leblond have a carbon fiber areal weight of 130 to 1000 gsm identical to the carbon fiber weight for the instant claimed ribbons (Specification, [0049]) and in each layer of sheet moulding compound of Roberts in view of Ehnert and Leblond the segments are distributed to cover from 90 to 99% of the layer area identical to the instant claimed ribbon, the layer of sheet molding compound of Roberts in view of Ehnert and Leblond would also have a carbon fiber areal weight of from 100 to 600 g/m2. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).


Allowable Subject Matter
Claim 41, 43, 45, 48, 50, and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 112(b) rejections previously presented is corrected.
Regarding claim 41, Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond teaches the process as applied to claim 40.
 Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond does not teach does not teach in step (b1) the elongate tow of carbon fibers is heated by electromagnetic radiation. 
It would not have been obvious to one of ordinary skill in the art to further modify Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond with an electromagnetic radiation-based heater. 

Regarding claim 43, Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond does not teach in step (d)  the plurality of ribbons are scattered onto a surface and a leveling force is applied to the plurality of ribbons to level out the distribution of the plurality of ribbons across the pplane of the layer of the plurality of ribbons, wherein in step (d) the leveling force is applied to the plurality of ribbons by vibrating the layer of the plurality of ribbons to level out the distribution of the plurality of ribbons across the plane of the layer of the plurality of ribbons. 
It would not have been obvious to one of ordinary skill in the art to further modify Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond with a leveling force and  vibrating the layer of plurality of ribbons to level out the distribution of the plurality of ribbons. 
Claim 45 is allowable for depending on allowable claim 43. 

Regarding claim 48, Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond does not teach prior to the splitting step the ribbons have a width in the range of 8 to 44 mm and after the splitting step lengthwise in a direction along the fiber direction, at least some of the plurality of individual ribbons formed in step (c) into respective two or more ribbons of smaller width, transverse to the fiber direction, as compared to the individual ribbons formed in step (c). 
It would not have been obvious to one of ordinary skill in the art to further modify Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond with a leveling force and  vibrating the layer of plurality of ribbons to level out the distribution of the plurality of ribbons. 
Claim 50 and 52 are allowable for depending on allowable claim 48. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/             Examiner, Art Unit 1745